[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                  FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                    ________________________   ELEVENTH CIRCUIT
                                                         DECEMBER 19, 2005
                           No. 05-12986                  THOMAS K. KAHN
                      Non-Argument Calendar                  CLERK
                     ________________________

                        BIA No. A77-570-912

HOOD KATENDE,


                                                         Petitioner,

                               versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


                     ________________________

                Petition for Review of an Order of the
                    Board of Immigration Appeals
                     _________________________

                         (December 19, 2005)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Hood Katende petitions for review of the final order of the Board of

Immigration Appeals that affirmed the decision of the Immigration Judge to deny

Katende’s application for asylum, withholding of removal, and relief under the

Convention Against Torture. Katende argues that the BIA and IJ should not have

found his testimony incredible. We deny the petition.

                                I. BACKGROUND

      Katende, a citizen of Uganda, entered the United States in December 1998 as

a non-immigrant visitor. Katende filed an application for asylum in October 1999,

and, in December 1999, the Immigration and Naturalization Service issued a notice

to appear that charged Katende with overstaying his visa. See 8 U.S.C. §

1227(a)(1)(B).

      In his application for asylum, Katende alleged that he had suffered a series

of arrests, beatings, and detentions at the hands of officials of Uganda. He also

alleged that he had been a member of the Allied Democratic Front (ADF), but,

after he left the organization, its members threatened his life. He argued that these

events established either past persecution or a well-founded fear of future

persecution, which entitled him to asylum. At his hearing before the IJ, Katende

presented five primary sources of evidence: (1) his testimony at the hearing, (2)

his written statement in his asylum application, (3) statements he made during his

asylum interview, (4) a letter from a physician who treated him on his arrival to the
                                          2
United States, and (5) testimony by his wife, who also sought asylum under

Katende’s application. The IJ noted that Katende presented no evidence of his

persecution other than his testimony and the testimony of his wife.

      The IJ found that several inconsistencies in the Katende’s testimony

undermined his credibility: (1) Katende testified that he was first arrested in May

1994 but, in his asylum interview, he had stated the arrest occurred in December

1995; (2) Katende testified that he was cut by a bayonet during his first detention,

but he did not describe this injury in either his asylum application or his asylum

interview; (3) Katende testified that a scar on his left knee was caused by a truck

accident that allowed him to escape following his third arrest, but he told his

physician that the scar was caused by a knife wound inflicted while he was

detained; (4) Katende testified that, during his second arrest, he let the police into

his room, but his wife testified that the police broke down the door; (5) Katende

testified that his third arrest occurred while he was at work and the police escorted

him to his house to conduct a search, but his wife testified that she was home when

the house was searched and did not see Katende there; (6) Katende told his

physician that he had been raped while in detention, but Katende did not testify

that he had been raped; and (7) Katende testified that when he joined ADF he did

not know the group used innocent civilians as human shields, but his educational

background and political activity should have made him aware of this practice.
                                            3
Because “[t]he credibility of [Katende] is of extreme importance in assessing the

claim,” the IJ concluded that Katende had failed to meet his burden to establish

past persecution or well-founded fear of future prosecution. The IJ denied

Katende’s application.

      Katende appealed the decision of the IJ to the BIA. The BIA adopted and

affirmed the decision of the IJ. The BIA concluded that the “record reflects that

the Immigration Judge cited an adequate basis for an adverse credibility finding

and that [Katende] on appeal has not provided an adequate explanation for the

shortcomings in his case sufficient to overcome that adverse credibility finding.”

The BIA dismissed the appeal, and Katende petitioned this Court for review.

                           II. STANDARD OF REVIEW

      When the BIA adopts the opinion of the IJ, this Court reviews the decision

of both the BIA and the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “While we consider the BIA’s interpretation of applicable statutes de novo,

we are also obliged to defer to the BIA’s interpretation if that interpretation is

reasonable.” Id. (internal punctuation and citations omitted). “A factual

determination by the BIA that an alien is statutorily ineligible for asylum or

withholding is reviewed under the substantial evidence test,” id., and “the

reviewing court must affirm the BIA’s decision if it is ‘supported by reasonable,

substantial, and probative evidence on the record considered as a whole.’” Id.
                                           4
(quoting Lorisme v. INS, 129 F.3d 1441, 1444-45 (11th Cir. 1997)). “Credibility

determinations likewise are reviewed under the substantial evidence test.” D-

Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004). “[T]he test is

highly deferential, and [] we must defer to the BIA unless a reasonable factfinder

would have to conclude that the requisite fear of persecution existed.” Al Najjar,

257 F.3d at 1284 (internal citations and quotations omitted).

                                 III. DISCUSSION

      Katende argues that the IJ and BIA erroneously found his testimony was not

credible. An adverse credibility finding is not itself a ground for denying relief,

but the finding may support the conclusion that an alien has failed to meet his

burden to prove the statutory requirements for relief. See Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286-88 (11th Cir. 2005). “[A]n adverse credibility

determination does not alleviate the IJ’s duty to consider other evidence produced

by an asylum applicant,” but “[i]f the applicant produces no evidence other than his

testimony, an adverse credibility determination is alone sufficient to support the

denial of an asylum application.” Id. at 1287. The only evidence that Katende

presented involved his personal accounts of the alleged persecution.

      The IJ’s finding of adverse credibility was supported by substantial

evidence. The IJ identified seven significant discrepancies in the evidence

presented by Katende. The BIA focused on three discrepancies—the date of
                                           5
Katende’s first arrest, the nature of Katende’s injuries, and the allegations of

rape—and found them sufficient to support an adverse credibility finding. We

agree with the IJ and the BIA that these events were central to Katende’s claim of

persecution; the inconsistencies in Katende’s testimony support an adverse

credibility finding.

          Katende further argues that “the IJ relied on selective [inconsistent] portions

of the record while ignoring other [consistent] portions.” We disagree. The IJ and

BIA did not focus on minor details but on substantial discrepancies central to

Katende’s alleged persecution. The period in which Katende was first persecuted,

the manner in which he was injured, and whether he was raped are significant

episodes that one would expect a person to recall consistently. We cannot say the

record compels the conclusion that Katende established entitlement to any form of

relief.

                                   IV. CONCLUSION

          We deny Katende’s petition for review.

          PETITION DENIED.




                                              6